United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 12-1527
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
Bobby Ray Cook,                          *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: July 5, 2012
                                 Filed: July 9, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       After Bobby Cook pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g) and 924(a)(2), the district court1 sentenced him to
70 months in prison and three years of supervised release. On appeal, Cook’s counsel
has submitted a brief under Anders v. California, 386 U.S. 738 (1967), and seeks leave
to withdraw. After careful review, we affirm.




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       At sentencing, Cook objected to a criminal history point that the presentence
report assessed for his prior sentence on a failure-to-appear offense. Cook argued that
no point should accrue, because third parties were to blame for his failure to appear
in court. The district court overruled the objection, and counsel assigns that ruling as
error in his Anders brief. We conclude that the district court properly overruled the
objection, because it amounted to an improper collateral attack on a prior state
conviction, see United States v. El-Alamin, 574 F.3d 915, 928 (8th Cir. 2009); further,
the district court stated at sentencing that the objection would not affect Cook’s
sentence, because his criminal history category remained the same with or without the
contested point. Counsel also argues that Cook’s sentence, at the bottom of the
Guidelines range, was unreasonable. We reject this argument as well. See Gall v.
United States, 552 U.S. 38, 51 (2007).

       Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel
leave to withdraw, and we affirm the judgment of the district court.
                         ______________________________




                                          -2-